Citation Nr: 0330448	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  02-13 183	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.

2.  Entitlement to service connection for bladder cancer due 
to herbicide exposure.


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from September 1967 to May 
1969 and from May 1975 to June 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision of the San Diego, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which assigned an initial rating of 20 percent 
for diabetes mellitus, after granting service connection for 
this disability, and which denied entitlement to service 
connection for bladder cancer.


REMAND

Prior to the filing of the veteran's claims, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The VCAA and the implementing regulations are 
applicable to the issues on appeal.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In January 2002 the RO sent the veteran a letter which was 
intended to comply with the notification requirements of the 
VCAA.  While this letter addressed the veteran's claim for 
service connection for bladder cancer, it is inadequate 
because it did not inform the veteran that he should submit 
or identify medical evidence of a nexus between bladder 
cancer and his exposure to herbicides in service.  

Moreover, the RO has not provided the veteran with the notice 
required under the VCAA and the implementing regulations in 
response to his claim for a higher initial evaluation for 
diabetes mellitus.  

The Board further notes that further development of the 
record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to his 
claim for a higher initial evaluation for diabetes mellitus.  
In this regard, the Board notes that the veteran has not been 
provided a VA examination to determine the current degree of 
severity of this disability and that additional medical 
records pertinent to this claim may be available.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  In particular, the veteran 
should be invited to submit or properly 
identify medical or scientific evidence 
of a nexus between his bladder cancer and 
his exposure to herbicides during 
service.  The veteran should be informed 
that any evidence and information 
submitted in response to the letter must 
be received within one year of the date 
of the RO's letter and that he should 
inform the RO if he desires to waive the 
one-year period for response.

2.  The RO should take appropriate steps 
to obtain any pertinent evidence 
identified but not provided by the 
veteran.  In any event, the RO should 
associate with the claims file any more 
recent records pertaining to VA treatment 
or evaluation of the veteran for either 
of the disabilities at issue.  

3.  If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and request him to submit the outstanding 
evidence.

4.  After the above has been 
accomplished, to the extent possible, the 
RO should make arrangements for the 
veteran to be afforded a VA examination 
by a physician with appropriate expertise 
to determine the current degree of 
severity of the veteran's service-
connected diabetes mellitus.  The claims 
folders, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.  The examiner 
should comment on whether the veteran's 
diabetes mellitus is controlled, and 
include a discussion as to the methods 
used to achieve control, specifically 
stating whether the veteran is on a 
restricted diet, whether a hypoglycemic 
agent is required, and whether the 
veteran requires insulin, and if so how 
frequently.  The examiner should identify 
any activities the veteran must regulate 
as a result of diabetes and should 
provide an assessment concerning the 
frequency of any episodes of ketoacidosis 
or hypoglycemic reactions requiring 
hospitalizations or visits to a diabetic 
care provider.  The examiner should also 
indicate whether the diabetes has 
resulted in progressive loss of weight 
and strength, and should identify the 
nature and severity of any complications 
of diabetes mellitus such as retinopathy 
or peripheral neuropathy.  Any necessary 
tests should be performed.  

5.  Then, the RO should undertake any 
other development it determines to be 
indicated.

6.  After the above has been completed, 
the RO should readjudicate the issues on 
appeal.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he should be furnished a 
supplemental statement of the case and 
afforded the appropriate period of time 
to respond.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to any ultimate disposition warranted in this 
case.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


